Appeal from a judgment of the Supreme Court (Stein, J.), entered June 20, 2007 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s application for parole release.
Petitioner was sentenced to an aggregate prison term of 21 years to life upon a 1981 conviction of criminal possession of a weapon in the third degree, a 1982 conviction of escape in the second degree, and a 1983 conviction of criminal possession of a weapon in the third degree. In December 2005, petitioner made his third appearance before the Board of Parole and his request for parole release was denied. Petitioner commenced this CPLR article 78 proceeding challenging that determination. Supreme Court dismissed the petition, prompting this appeal.
*1337The Attorney General has advised this Court that, during the pendency of this appeal, petitioner reappeared before the Board in December 2007 and was granted an open release date of February 5, 2008. As such, this appeal is moot and must be dismissed (see Matter of Torres v New York State Div. of Parole, 32 AD3d 1069, 1070 [2006]).
Spain, J.P., Carpinello, Rose, Malone Jr. and Kavanagh, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.